By the Court,
Mason, Chew Justice.
The first point to be considered in this case, is whether, when the plaintiffs set out the names of the individuals composing their firm, instead of declaring in their partnership name, It is necessary for them to prove that those identical individuals do actually compose the firm, - Our statute provides in effect, that where a suit is brought upon a promissory note, &c., made payable to partners trading together, under their partnership name and style, it shall only be necessary to prove the partnership name and style, without proving the names of the individuals who compose the same. That statute seems to cover this case. It would probably be better only to-set forth in the declaration-the partnership name and style in such cases, in order that the proof and allegations might correspond, still, in either case the statute seems imperative in rendering the proof of the individuals composing the firm, unnecessary.
Another question presented for decision is, whether the proof of the defendant’s signature, to a -note given to a partnership, is sufficient evidence of the partnership name and style. We think it is clearly so.
To give a promissory note to N. E. Janney, fe Co., is a written admission of the existence of such a company, and thjtt such |s their partnership name and style.
The proceedings below being in strict accordance with these views, the judgment will be affirmed. ,